129 Nev., Advance Opinion       741
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                HEATHER SHARMAYN PALEY,                                   No. 61029
                Petitioner,
                vs.
                THE SECOND JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                             FILED
                IN AND FOR THE COUNTY OF
                WASHOE; AND THE HONORABLE                                  OCT 0 3 2013
                FRANCES DOHERTY, DISTRICT                                441-74,

                JUDGE,                                                  * tevriy7
                                                                              ,




                Respondents,
                   and
                THE STATE OF NEVADA,
                Real Party in Interest.



                            Petition for a writ of mandamus challenging a juvenile court
                order holding petitioner in direct contempt of court.
                            Petition denied.

                Jennifer Lunt, Alternate Public Defender, Washoe County,
                for Petitioner.

                Catherine Cortez Masto, Attorney General, and Daniel M. Roche, Deputy
                Attorney General, Carson City,
                for Respondents.

                Catherine Cortez Masto, Attorney General, Carson City; Richard A.
                Gammick, District Attorney, and Lori L. Plater, Deputy District Attorney,
                Washoe County,
                for Real Party in Interest.




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                    /3 -.,9175
                BEFORE PICKERING, C.J., HARDESTY and SAITTA, JJ.

                                                 OPINION

                By the Court, HARDESTY, J.:
                             This is a petition for a writ of mandamus. Petitioner Heather
                Sharmayn Paley seeks an order directing the juvenile court to vacate its
                order holding her in direct contempt of court based on a positive drug test
                that was taken outside of court, immediately before her court appearance.
                The respondent district court judge vacated the contempt order while this
                original proceeding was pending, acknowledging that Paley's actions did
                not constitute direct contempt. 1 Respondents argue that this renders the
                petition moot. An exception to the mootness doctrine allows judicial
                review when the contested issue is likely to arise again but will evade
                review. We conclude that this exception to the mootness doctrine does not
                apply because it is clear that a positive drug test alone will not support a
                finding of direct contempt under NRS 22.010. Thus, the issue presented is
                not likely to recur.
                                                  FACTS
                             Paley tested positive for methamphetamines immediately
                prior to a hearing before the juvenile drug court. 2 The test was




                      1 We originally denied this petition in an unpublished order filed on
                September 27, 2012. Paley subsequently moved for publication of our
                disposition as an opinion, and real party in interest the State of Nevada
                joined in the motion. See NRAP 36(f). Cause appearing, we grant the
                motion and publish this opinion in place of our prior unpublished order.

                      2The juvenile court obtained jurisdiction over Paley, who is not a
                minor, pursuant to NRS 62B.350 because Paley's daughter agreed to
                participate in juvenile drug court. NRS 62B.350 extends the juvenile
                                                                   continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                administered outside of the court and outside of the presence of the judge.
                Based on the positive drug test, the judge held Paley in direct contempt of
                court for being under the influence of methamphetamines and ordered her
                to be immediately remanded to the Washoe County Detention Facility for
                a period of 25 days. A video of the hearing reveals that Paley was polite,
                coherent, and respectful, and that she did not cause any disturbance in the
                presence of the court.
                            Paley moved to stay the contempt order and requested an
                order-to-show-cause hearing. At the hearing, Paley argued that she could
                not be held in direct contempt because she did not cause any disturbance
                in the immediate view and presence of the court or violate any court order.
                The juvenile court concluded that it would not change its ruling that
                Paley's positive drug test was a direct contempt of court. However, it did
                suspend the remainder of Paley's sentence after she had already served
                seven days. Paley then filed a writ petition with this court.
                Approximately one month after Paley filed the petition, the juvenile court
                vacated its order finding her in direct contempt.
                                               DISCUSSION
                            "A writ of mandamus is available to compel the performance of
                an act that the law requires as a duty resulting from an office, trust, or
                station or to control an arbitrary or capricious exercise of discretion." Int'l
                Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179
                P.3d 556, 558 (2008) (footnote omitted); see also NRS 34.160. But the writ
                generally will not issue if the petitioner has a plain, speedy, and adequate

                ...continued
                court's jurisdiction to "adults to the extent that such jurisdiction is
                incidental and necessary to its jurisdiction over children."

SUPREME COURT
        OF
     NEVADA


(0) 1947A
remedy in the ordinary course of law. NRS 34.170. Because "[ill() rule or
statute authorizes an appeal from an order of contempt," we have held
that "contempt orders must be challenged by an original petition pursuant
to NRS Chapter 34." Pengilly v. Rancho Santa Fe Homeowners Ass'n, 116
Nev. 646, 649, 5 P.3d 569, 571 (2000). Mandamus, however, is an
extraordinary remedy, and it therefore is in this court's discretion to
determine whether a petition will be considered.        See Poulos v. Eighth
Judicial Dist. Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982); see also
State ex rel. Dep't of Transp. v. Thompson, 99 Nev. 358, 360, 662 P.2d
1338, 1339 (1983). This court may exercise that discretion where "an
important issue of law needs clarification and public policy is served by
this court's invocation of its original jurisdiction.' Mineral Cnty. v. State,
Dep't of Conservation and Natural Res., 117 Nev. 235, 243, 20 P.3d 800,
805 (2001) (quoting Bus. Computer Rentals v. State Treasurer, 114 Nev.
63, 67, 953 P.2d 13, 15 (1998)).
            Because the juvenile court vacated the order of contempt,
there is no longer an actual controversy for this court to adjudicate. As
the parties acknowledge, this renders the petition moot. We generally will
not exercise our discretion to consider a moot case because our duty is "to
resolve actual controversies by an enforceable judgment."          Personhood
Nev. v. Bristol, 126 Nev. „ 245 P.3d 572, 574 (2010). However, "we
will exercise our discretion to adjudicate a moot case when (1) the
contested issue is likely to arise again, and (2) the challenged action is 'too
short in its duration to be fully litigated prior to its natural expiration.'
Stephens Media, L.L.C. v. Eighth Judicial Dist. Court, 125 Nev. 849, 858,
221 P.3d 1240, 1247 (2009) (quoting Jason S. v. Valley Hosp. Med. Ctr. (In
                re Guardianship of L.S. & H.S.), 120 Nev. 157, 161, 87 P.3d 521, 524
                (2004)).
                            We conclude that Paley's petition does not fall under an
                exception to the mootness doctrine. This issue is not likely to arise again
                because it is abundantly clear that "a positive drug test result alone is not
                a sufficient basis to sustain a finding of direct contempt." In re J.H., 213
                P.3d 545, 549 (Okla. 2008). While being under the influence may
                sometimes result in behavior that disrupts court proceedings, direct
                contempt requires that the contemptuous conduct actually occur in the
                "immediate view and presence" of the judge. NRS 22.030(1). 3 And "when


                      3 Pursuant   to NRS 22.010 the following conduct constitutes
                contempt:

                                   1. Disorderly, contemptuous or insolent
                            behavior toward the judge while the judge is
                            holding court, or engaged in judicial duties at
                            chambers, or toward masters or arbitrators while
                            sitting on a reference or arbitration, or other
                            judicial proceeding.
                                   2. A breach of the peace, boisterous conduct
                            or violent disturbance in the presence of the court,
                            or in its immediate vicinity, tending to interrupt
                            the due course of the trial or other judicial
                            proceeding.
                                  3. Disobedience or resistance to any lawful
                            writ, order, rule or process issued by the court or
                            judge at chambers.
                                  4. Disobedience of a subpoena duly served,
                            or refusing to be sworn or answer as a witness.
                                  5. Rescuing any person or property in the
                            custody of an officer by virtue of an order or
                            process of such court or judge at chambers.
                                                                    continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                we say immediate view and presence of the court we mean in t4, ocular
                view of the court." Ex parte Hedden, 29 Nev. 352, 374, 90 P. 737, 744
                (1907) (emphasis added).
                               Absent evidence of conduct that actually disrupts the court
                proceeding, a positive out-of-court drug test is not a sufficient basis for
                holding a party in contempt of court because no contemptuous conduct
                occurs in the "immediate view and presence" of the judge.            See NRS
                22.030(1); see also Cameron v. State, 650 A.2d 1376, 1381-82 (Md. Ct.
                Spec. App. 1994) (reversing a finding of direct contempt against a party
                who appeared drunk in court because "[hie was in no way disruptive of the
                proceedings" and "was not rebellious or insubordinate" or "willfully
                disobedient or openly disrespectful"); In re J.H. , 213 P.3d at 548-49
                (reversing a finding of direct contempt against parties who tested positive
                for cocaine prior to appearing in court because the parties were not
                "disorderly or insolent" and did not "disturb [1 or willfully obstruct [1 the
                judicial proceedings").
                               Here, the juvenile court held Paley in direct contempt because
                she tested positive for methamphetamines prior to the hearing. However,


                ...continued
                                      6. Disobedience of the order or direction of
                               the court made pending the trial of an action, in
                               speaking to or in the presence of a juror
                               concerning an action in which the juror has been
                               impaneled to determine, or in any manner
                               approaching or interfering with such juror with
                               the intent to influence the verdict.
                                     7. Abusing the process or proceedings of the
                               court or falsely pretending to act under the
                               authority of an order or process of the court.

SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A
                a positive drug test for methamphetamines prior to a court proceeding is
                not an act or omission that constitutes contempt under NRS 22.010. And
                the record reveals that Paley was polite, coherent, and respectful at the
                hearing and did not engage in any disorderly, insolent, boisterous, or
                violent conduct, nor did she commit a breach of peace. NRS 22.010(1)-(2).
                               The district court rectified its error when it vacated its
                contempt order. This rendered the proceeding moot, and no applicable
                exception to the mootness doctrine applies. Accordingly, we deny the
                petition as moot. 4




                                                           i<=14.4,&ea    t          j.
                                                      Hardesty


                We concur:


                                               C.J.




                                                J.
                Saitta




                         4 Paley
                              further argues that she was unconstitutionally deprived of
                counsel and a due process hearing because the juvenile court's direct
                contempt order was criminal in nature. However, we do not address
                constitutional questions unless it is necessary to do so, Cortes v. State, 127
                Nev. , 260 P.3d 184, 192 (2011), and it is not necessary to reach
                this issue because we deny the petition as moot.


SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A

                                                                              12SZRZWEBE